
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


SECOND AMENDMENT TO THE
WADDELL & REED FINANCIAL, INC.
2003 EXECUTIVE INCENTIVE PLAN


        Waddell & Reed Financial, Inc., a Delaware corporation (the "Company"),
previously established the Waddell & Reed Financial, Inc. 2003 Executive
Incentive Plan (formerly named the Waddell & Reed Financial, Inc. 1999
Management Incentive Plan), as amended March 5, 2002 and further amended
effective January 1, 2003 (as amended, the "Plan"). Pursuant to Section 6(b) of
the Plan, the Board of Directors of the Company (the "Board") or the
Compensation Committee of the Board may amend the Plan. Pursuant to the powers
reserved in the Plan and subject to the approval of the stockholders of the
Company at the Company's 2003 Annual Meeting of Stockholders, the Plan is
amended effective March 11, 2003 as follows.

1.Section 2(i) of the Plan is amended in its entirety to read as follows:

"(i)'Performance Goals' means the pre-established objective performance goals
established by the Committee for each Fiscal Year. Solely with respect to
Covered Employees, for any Fiscal Year for which the Plan is intended to provide
'qualified performance-based compensation,' Performance Goals applicable to the
Covered Employees must be established by the Committee no later than 90 days
(or, if earlier, the passage of 25% of the performance period) after the
beginning of any performance period applicable to the relevant award. One or
more of the following business criteria (including or excluding extraordinary
and/or non-recurring items to be determined by the Committee in advance) for the
Company, on a consolidated basis, and/or for specified subsidiaries or business
or geographical units of the Company (except with respect to the total
shareholder return and earnings per share criteria), shall be used by the
Committee in establishing Performance Goals for awards: (a) earnings per share;
(b) increase in revenues; (c) increase in cash flow; (d) increase in cash flow
return; (e) return on net assets; (f) return on assets; (g) return on
investment; (h) return on capital; (i) return on equity; (j) economic value
added; (k) operating margin; (l) contribution margin; (m) net income; (n) pretax
earnings; (o) pretax earnings before interest, depreciation and amortization;
(p) pretax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items; (q) operating income;
(r) total stockholder return; (s) debt reduction; and (t) any of the above goals
determined on an absolute or relative basis, or as adjusted in any manner which
may be determined in the discretion of the Committee, or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor's 500 Stock Index or a group
of competitor companies, including the group selected by the Company for
purposes of the stock performance graph contained in the proxy statement for the
Company's annual meetings of stockholders."

2.Section 6(a) of the Plan is amended in its entirety to read as follows:

"(a)Effectiveness of the Plan. The Plan became effective with respect to
calendar years beginning on or after January 1, 1999 and shall remain effective
until December 31, 2008, unless the term in extended by action of the Board."

3.If this Amendment is approved at the Company's 2003 Annual Meeting of
Stockholders, the Plan shall remain in full force and effect as amended hereby.
If this Amendment is not approved at the Company's 2003 Annual Meeting of
Stockholders, the Board shall amend the Plan to prohibit the grant of restricted
Company Stock to Covered Employees (as such terms are defined in the Plan).

4.The Plan shall remain in full force and effect as amended by this Amendment.

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDMENT TO THE WADDELL & REED FINANCIAL, INC. 2003 EXECUTIVE INCENTIVE
PLAN
